DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2022 has been entered.
Response to Arguments
Applicant’s arguments, see pages 14-15, filed 2/8/2022, with respect to the 102 rejections, have been fully considered and are persuasive.  The prior art rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance:  Many types of hand-held tweezers devices are known in the prior art, including two lever members with contact ends that are brought together into a closed state by the application of force to a textured grip portion.  Prior art fails to disclose or render obvious a tweezers-type surgical device having two lever members that move to a first closed state upon the application of a first applied force, wherein contacting portions at the distal ends of the lever members are brought into close proximity (see Figure 5A) and able to impart applied force(s) to an object, and a second closed stated upon the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749. The examiner can normally be reached M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 

/SARAH W ALEMAN/Primary Examiner, Art Unit 3771